 Case 2:20-cv-10977-BAF-MJH ECF No. 1 filed 04/21/20            PageID.1   Page 1 of 9



                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

HOWARD COHAN,
       Plaintiff,                                 Case No. 2:20-cv-10977
v.                                                Hon.
DOUGLAS CORPORATION OF
MICHIGAN, a Michigan corporation,
       Defendant.                             /

     COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

       Plaintiff Howard Cohan, through his undersigned counsel, states the

following in support of his Complaint for Declaratory and Injunctive Relief to

remedy discrimination by Douglas Corporation of Michigan based on Plaintiff’s

disability in violation of Title III of the Americans with Disabilities Act of 1990,

42 U.S.C. §§ 12181 et seq. (“ADA”), and its implementing regulation, 28 C.F.R.

Part 36:

                            JURISDICTION AND VENUE

       1.     This Court has jurisdiction over this action pursuant to 42 U.S.C. §

2000a-3(a), 28 U.S.C. § 1331, and 28 U.S.C. § 1343.

       2.     Venue is appropriate in this district under 28 U.S.C. § 1391 because

the acts of discrimination occurred in this district, and the property that is the

subject of this action is in this district.

                                              1
 Case 2:20-cv-10977-BAF-MJH ECF No. 1 filed 04/21/20            PageID.2    Page 2 of 9



                                          PARTIES

      3.     Plaintiff is a resident of Palm Beach County, Florida.

      4.     Defendant is a Michigan corporation with its registered office located

at 200 W Michigan Ave, Saline, MI 48176.

      5.     Upon information and belief, Defendant owns or operates “Wendy’s”

whose locations qualify as a “Facility” as defined in 28 C.F.R. § 36.104.

                            FACTUAL ALLEGATIONS

      6.     Plaintiff incorporates the above paragraphs by reference.

      7.     Plaintiff is an individual with numerous disabilities, including severe

spinal stenosis of the lumbar spine with spondylolisthesis and right leg pain, severe

spinal stenosis of the cervical spine with nerve root compromise on the right side, a

non-union fracture of the left acromion, a labral tear of the left shoulder, a full

thickness right rotor cuff tear, a right knee medial meniscal tear, a repaired ACL

and bilateral meniscal tear of the left knee and severe basal joint arthritis of the left

thumb.

      8.     At the time of Plaintiff’s initial visit to Wendy’s (and prior to

instituting this action), Plaintiff suffered from a qualified disability under the 28

C.F.R. 36.105.




                                            2
 Case 2:20-cv-10977-BAF-MJH ECF No. 1 filed 04/21/20           PageID.3   Page 3 of 9



      9.     Plaintiff’s condition is degenerative and requires occasional use of

mobility aids to assist his movement.

      10.    Plaintiff regularly travels to Michigan to visit friends and shop, and

has plans to return to Michigan between August 11and 13, 2020.

      11.    When Plaintiff visits Michigan, he spends time in the Metro Detroit

Area (particularly the areas in or near southern Oakland County) to take advantage

of the numerous hotels, restaurants, and stores in the area.

      12.    Plaintiff encountered barriers to access at the Facility that denied him

full and equal access and enjoyment of the services, goods and amenities.

      13.    Plaintiff regularly patronizes Wendy’s locations and prefers this

location for its convenience due to its proximity to hotels Plaintiff considers

staying at when he is traveling to the area.

      14.    Plaintiff is a customer of Defendant and would have returned to the

Facility on recent trips to the area and would return to the Facility in August if

Defendant modifies the Facility and its policies and practices to accommodate

individuals who have physical disabilities.

      15.    Plaintiff is deterred from returning due to the barriers, discriminatory

effects of Defendant’s policies and procedures at the Facility, and concern for his

safety and comfort.


                                           3
 Case 2:20-cv-10977-BAF-MJH ECF No. 1 filed 04/21/20            PageID.4     Page 4 of 9



       16.    Plaintiff also acts as a tester by inspecting Facilities for accessibility

to advance the purpose of the ADA, the civil rights of disabled individuals, and to

be certain that he can enjoy the same options and privileges to patronize places of

public accommodation as non-disabled individuals without worrying about

accessibility issues.

       17.    Plaintiff returns to every Facility after being notified of remediation of

the discriminatory conditions to verify compliance with the ADA and regularly

monitors the status of remediation.

                      COUNT I
 REQUEST FOR DECLARATORY JUDGMENT UNDER 28 U.S.C. § 2201

       18.    Plaintiff incorporates the above paragraphs by reference.

       19.    This Court is empowered to issue a declaratory judgment regarding:

(1) Defendant’s violation of 42 U.S.C. § 12182; (2) Defendant’s duty to comply

with the provisions of 42 U.S.C. § 12181 et al; (3) Defendant’s duty to remove

architectural barriers at the Facility; and (4) Plaintiff’s right to be free from

discrimination due to his disability. 28 U.S.C. § 2201.

       20.    Plaintiff seeks an order declaring that he was discriminated against on

the basis of his disability.

                        COUNT II
  REQUEST FOR INJUNCTIVE RELIEF UNDER 42 U.S.C. § 2000a–3(a)


                                            4
 Case 2:20-cv-10977-BAF-MJH ECF No. 1 filed 04/21/20          PageID.5    Page 5 of 9



      21.     Plaintiff incorporates the above paragraphs by reference.

      22.     Wendy’s is a place of public accommodation covered by Title III of

the ADA because it is operated by a private entity, its operations affect commerce,

and it is a restaurant. 42 U.S.C. § 12181(7); see 28 C.F.R. § 36.104.

      23.     Defendant is a public accommodation covered by Title III of the ADA

because it owns, leases (or leases to), or operates a place of public accommodation.

See 42 U.S.C. §§ 12181(7), 12182(a); 28 C.F.R. § 36.104.

      24.     The Department of Justice has published regulations that adopted the

2010 ADA Standards for Accessible Design (the “Standards”) that set the

minimum requirements for public accommodations to be accessible and free of

architectural barriers.

      25.     Architectural barriers exist which denied Plaintiff full and equal

access to the goods and services Defendant offers to non-disabled individuals.

      26.     Plaintiff personally encountered architectural barriers on October 18,

2018, at the Facility located at 24999 Northwestern Hwy, Southfield, MI 48075:

            a. Restroom:

                 i. Providing a gate or door with a continuous opening pressure of

                    greater than 5 lbs. which violates sections 404, 404.1, 404.2,

                    404.2.9 and 309.4 of the Standards.


                                           5
Case 2:20-cv-10977-BAF-MJH ECF No. 1 filed 04/21/20       PageID.6    Page 6 of 9



            ii. Not providing operable parts that are functional or are in the

                proper reach ranges as required by sections 309, 309.1, 309.2,

                309.3, 309.4 and 308 of the Standards

            iii. Not providing the proper insulation or protection for plumbing

                or other sharp or abrasive objects under a sink or countertop as

                required by sections 606 and 606.5 of the Standards.

            iv. Not providing the proper spacing between a grab bar and an

                object projecting out of the wall as required by sections 609,

                609.1 and 609.3 of the Standards.

            v. Providing grab bars of improper horizontal length or spacing as

                required along the rear or side wall as required by sections 604,

                604.5, 604.5.1 and 604.5.2 of the Standards.

            vi. Not providing toilet paper dispensers in the proper position in

                front of the water closet or at the correct height above the

                finished floor as required by sections 604, 604.7 and 309.4 of

                the Standards.

           vii. Not providing the water closet seat at the correct height above

                the finished floor as required by sections 604 and 604.4 of the

                Standards.


                                      6
 Case 2:20-cv-10977-BAF-MJH ECF No. 1 filed 04/21/20            PageID.7    Page 7 of 9



               viii. Not providing proper signage for an accessible restroom or

                     failure to redirect a person with a disability to the closest

                     available accessible restroom as required by sections 216, 603,

                     and 703 of the Standards.

            b. Parking:

                  i. Providing a disabled parking space or access aisle that is too

                     steep as required by sections 502, 502.1, 502.3 and 502.4 of the

                     Standards.

      27.      These barriers cause Plaintiff difficulty in safely using each element

of the Facility, requiring extra care due to concerns for safety and a fear of

aggravating his injuries.

      28.      Upon information and belief, Defendant has failed to remove some or

all of the barriers and violations at the Facility.

      29.      Defendant’s failure to remove these architectural barriers denies

Plaintiff full and equal access to the Facility in violation of 42 U.S.C. §

12182(b)(2)(A)(iv).

      30.      Defendant’s failure to modify its policies, practices, or procedures to

train its staff to identify architectural barriers and reasonably modify its services

creates an environment where individuals with disabilities are not provided goods


                                            7
 Case 2:20-cv-10977-BAF-MJH ECF No. 1 filed 04/21/20            PageID.8    Page 8 of 9



and services in the most integrated setting possible is discriminatory. 42 U.S.C. §§

12182(a), 12182(b)(2)(A)(iv), and 28 C.F.R. § 36.302.

       31.    Defendant has discriminated and continues to discriminate against

Plaintiff (and others who are similarly situated) by denying access to full and equal

enjoyment of goods, services, facilities, privileges, advantages, or accommodations

located at the Facility due to the barriers and other violations listed in this

Complaint.

       32.    It would be readily achievable for Defendant to remove all of the

barriers at the Facility.

       33.    Failing to remove barriers to access where it is readily achievable is

discrimination against individuals with disabilities. 42 U.S.C. §§ 12182(a),

12182(b)(2)(A)(iv), and 28 C.F.R. § 36.304.

                               RELIEF REQUESTED

WHEREFORE, plaintiff respectfully requests that this Court:

A.     declare that the Facility identified in this Complaint is in violation of the

ADA;

B.     enter an Order requiring Defendant make the Facility accessible to and

usable by individuals with disabilities to the full extent required by Title III of the

ADA;


                                            8
 Case 2:20-cv-10977-BAF-MJH ECF No. 1 filed 04/21/20           PageID.9   Page 9 of 9



C.    enter an Order directing Defendant to evaluate and neutralize its policies,

practices, and procedures towards persons with disabilities;

D.    award plaintiff attorney fees, costs (including, but not limited to court costs

and expert fees) and other expenses of this litigation pursuant to 42 U.S.C. §

12205; and

E.    grant any other such relief as the Court deems just and proper.

                                              Respectfully Submitted,

                                              BLACKMORE LAW PLC

                                               /s/ Angela C. Spears
                                               Angela C. Spears (P82653)
                                               Blackmore Law PLC
                                               21411 Civic Center Drive, Suite 200
                                               Southfield, MI 48076
                                               T: (248) 845-8594
                                               F: (855) 744-4419
                                               E: aspears@blackmorelawplc.com
                                               Counsel for Plaintiff
Dated: April 20, 2020




                                          9
